internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-103647-00 date date distributing controlled_corporation x corporation y corporation z state a date a business a business b shareholder shareholder shareholder aaa bbb ccc this is a reply to your letter dated date requesting rulings under sec_355 and sec_332 of the internal_revenue_code the code and other code sections as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date and date the information submitted for consideration is substantially as set forth below plr-103647-00 distributing a publicly traded state a corporation is the common parent of an affiliated_group that files a consolidated federal_income_tax return distributing is a holding_company that through its various tiers of subsidiaries engages in business a and business b as of date a distributing had three institutional shareholders holding percent or more of distributing’s only class of common_stock shareholder holds aaa shareholder holds bbb and shareholder holds ccc of distributing’s shares outstanding corporation x is one of several first-tier subsidiaries wholly owned by distributing_corporation x directly engages in business a corporation z is also a first-tier subsidiary wholly owned by distributing that directly engages in business b corporation y is also a first-tier subsidiary wholly owned by distributing_corporation holds the trade names associated with businesses a and b over the past several years corporation x has been experiencing tremendous growth as such distributing has focused its energy and resources on growing business a thus distributing has enabled corporation x to make numerous acquisitions funded at least in part by the revenue generated by corporation z and the other subsidiaries engaged in business b moreover corporation z has been unable to grow either via acquisition or organic expansion because of the redirection by distributing of the resources of business b to grow business a corporation z would like to utilize the strength of its business to grow its own business as opposed to funding the growth of corporation x distributing proposes the following steps to effect the transaction distributing will cause corporation y to merge upstream into distributing in a merger intended to qualify under sec_332 distributing will contribute all its operations engaged in business b to corporation z and will retain the trade names associated with business b distributing will contribute all its business a operations including corporation x to controlled and will contribute the trade names associated with business a to controlled distributing will distribute pro_rata the stock of controlled to its shareholders financial information has been received indicating that business a and business b conducted by corporations x and z have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years plr-103647-00 the following representations have been made by the taxpayer in connection with step a b c d e f g h i distributing on the date of adoption of the plan of complete_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of stock of corporation y no shares of corporation y stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of corporation y distributions from corporation y to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of corporation y as soon as the first liquidating_distribution has been made corporation y will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders corporation y will retain no assets following the final liquidating_distribution the liquidation of corporation y will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of corporation y if persons holding directly or indirectly more than percent in value of the corporation y stock also hold directly or indirectly more than percent in value of the stock in the recipient corporation for purposes of this representation ownership will be determined immediately after the spin-off and by application of the constructive_ownership rules of sec_318 of the code as modified by sec_304 prior to the adoption of the liquidation plan no assets of corporation y will have been distributed in_kind transferred or sold to distributing except for transactions occurring in the ordinary course of business and transactions occurring more than three years prior to adoption of the liquidation plan corporation y will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of corporation y will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made j distributing is not an organization that is exempt from federal_income_tax under plr-103647-00 sec_501 or any other provision of the code the following representations have been made by the taxpayer in connection with step sec_2 and a b c d e f g h any indebtedness owed by controlled to distributing will not constitute stock_or_securities no part of the consideration distributed by distributing will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder in distributing the five years of financial information submitted on behalf of corporation z is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted immediately after the distribution at least of the fair_market_value of the gross assets of distributing will consist solely of the stock and securities of corporation z a controlled_corporation engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the distribution at least of the fair_market_value of the gross assets of controlled will consist solely of the stock and securities of corporation x a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 the distribution is being undertaken to permit the management of business a and business b each to focus more completely on developing and expanding its own business the distribution is motivated in whole or in part by this corporate business_purpose there is no plan or intention to liquidate either distributing or controlled to merge either distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except for transactions in the ordinary course of business i immediately before the distribution items of income gain loss deduction and plr-103647-00 j k l m credit will be taken into account as required by the intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account with respect to controlled’s common_stock if any will be included in income immediately before the distribution see sec_1_1502-19 there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to the best of its knowledge is not aware of any plan or intention on the part of any remaining shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction payments made in connection with all continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither distributing nor controlled is or will be an investment_company as defined in sec_368 and iv to the best knowledge of the management of distributing and controlled the proposed distribution of controlled is not part of a plan or a series of related transactions pursuant to which one or more persons would acquire directly or indirectly stock representing a or greater interest in distributing or controlled to the best knowledge of the management of distributing and controlled there is no plan or intention on the part of one or more persons to enter into a plan or a series of related transactions pursuant to which such person or persons would acquire directly or indirectly a percent or greater interest in controlled based solely on the information submitted and on the representations set forth above it is held as follows in connection with step a b c the liquidation will qualify as a complete_liquidation of corporation y within the meaning of sec_332 no gain_or_loss will be recognized by distributing on receiving the assets and liabilities of corporation y in the liquidation sec_332 a no gain_or_loss will be recognized by corporation y on the distribution of its assets to or the assumption of its liabilities by distributing sec_336 plr-103647-00 a and b d e f g distributing’s basis in each asset received from corporation y as a result of the liquidation will equal the basis of that asset in the hands of corporation y immediately before the liquidation sec_334 distributing’s holding_period in each asset received from corporation y as a result of the liquidation will include the period during which that asset was held by corporation y sec_1223 distributing will succeed to and take into account the items of corporation y described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent corporation y’s earnings_and_profits are reflected in distributing’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of corporation y as of the date of the liquidation sec_381 sec_1 c and a any deficit in the earnings_and_profits of corporation y or distributing will be used only to offset earnings_and_profits accumulated after the date of the liquidation sec_381 based solely on the information submitted and on the representations set forth above it is held as follows in connection with step sec_2 and h i j k the contribution of the business a assets to controlled followed by the distribution will be a reorganization under sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the transfer of the stock of corporation x in exchange for controlled stock sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the receipt of the stock of corporation x in exchange for controlled stock sec_1032 controlled’s basis in the assets received from distributing will equal the basis of that asset in the hands of distributing immediately before the contribution of such assets to controlled sec_362 l the holding_period of each asset contributed to controlled by distributing will plr-103647-00 m n o p q r include the period during which distributing held that asset before the contribution sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the holders of distributing common_stock on receipt of controlled common_stock pursuant to the distribution sec_355 the holding_period of controlled common_stock received by holders of distributing common_stock will include the holding_period of the distributing common_stock on which the distribution is made provided the distributing common_stock is held as a capital_asset on the date of the distribution sec_1223 the earnings_and_profits of the distributing and controlled will be allocated as provided in sec_312 sec_1_312-10 and sec_1_1502-33 the aggregate basis of the distributing common_stock and the controlled common_stock in the hands of a holder of distributing stock will equal the aggregate basis of the distributing common_stock held immediately before the distribution by that shareholder allocated between the distributing common_stock and the controlled common_stock in proportion to the relative fair_market_value of each on the date of the distribution sec_358 and b and sec_1_358-2 immediately before the distribution all intercompany obligations existing between distributing or any of its subsidiaries and controlled or any of its subsidiaries as broadly defined in sec_1_1502-13 will be treated as satisfied for cash in an amount equal to its fair_market_value see sec_1_1502-13 such intercompany obligation will then be treated as new debt issued for an amount of cash equal to its fair_market_value immediately after the distribution see sec_1_1502-13 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-103647-00 a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this ruling are consummated sincerely associate chief_counsel corporate by mark jennings acting chief branch
